156 U.S. 208 (1895)
LINDSAY
v.
BURGESS.
No. 191.
Supreme Court of United States.
Submitted January 25, 1895.
Decided January 28, 1895.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE EASTERN DISTRICT OF TENNESSEE.
*210 Mr. W.A. Henderson and Mr. Leon Jourolomon for plaintiffs in error.
Mr. W.P. Washburn and Mr. Jerome Templeton for defendant in error.
THE CHIEF JUSTICE: Errors are assigned to certain portions of the charge to the jury in this case, but no exceptions were preserved thereto, and no question otherwise raised for our consideration. The judgment is, therefore,
Affirmed.